 



Exhibit 10.2

(LOGO) [y05369y0536900.gif]

Compensation Program for Nonemployee Directors



a.   Each director continuing in office after the Annual Meeting of
Shareholders, effective as of the day of the Annual Meeting, shall be granted
the right and option to purchase up to 2,000 shares of Common Stock of Air
Products and Chemicals, Inc. under the Stock Option Program for Directors
(formerly the Stock Option Plan for Directors) which is provided under the Air
Products and Chemicals, Inc. Long-Term Incentive Plan (the “Plan”).



b.   Each director shall be paid an annual retainer of $40,000 for serving as a
member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments at the end of each quarter. Fifty
percent of this retainer will be paid by the Company in the form of a credit to
the directors’ Air Products Stock Account and converted to deferred stock units
under the Deferred Compensation Program for Directors (formerly the Deferred
Compensation Plan for Directors) which is provided under the Plan.



c.   Each director who serves as the Chairman of a Board Committee shall be paid
an additional annual retainer of $7,500, which retainer shall be payable in
quarterly installments.



d.   Each director shall be paid a meeting fee of $1,500 per meeting attended.*/



e.   One thousand one hundred deferred stock units shall be credited to each
director’s Air Products Stock Account under the Deferred Compensation Program
for Directors (i) effective as of the date the director first serves on the

 



--------------------------------------------------------------------------------



 



    Board, and (ii) annually, notwithstanding the date of first service, for
directors continuing in office after the Annual Meeting of Shareholders
effective as of the day of the Annual Meeting.



f.   Directors shall be reimbursed for out-of-pocket expenses incurred in
attending regular and special meetings of the Board and Board Committees and any
other business function of the Company at the request of the Chairman of the
Board. Expenses will be reimbursed as submitted.**/



*/   For purposes of administering these provisions, a director will be
considered to have attended any meeting for which he or she was present in
person or by secure telephone conference call for substantially all of the
meeting, as determined by the Corporate Secretary. Members of the Audit
Committee who participate with management and/or the independent auditors to
review such things as quarterly earnings releases and registration statements as
required by law or listing standard will also receive the meeting fee. Directors
who meet with a constituent or other third party on behalf of the Company and at
the request of the Chief Executive Officer will also receive the meeting fee.



**/   Directors are reimbursed at the rate of $.40 per mile or such rate as is
published by the Internal Revenue Service for use of their personal cars in
connection with Company business. Directors using personal aircraft or aircraft
of noncarrier will be reimbursed for such expenses at a rate equivalent to
first-class air fare of scheduled carriers.

G-2